                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             Southern District of New York
                                                             The Silvio J. Mollo Building
                                                             One Saint Andrew’s Plaza
                                                             New York, New York 10007


                                                             May 24, 2021


VIA EMAIL
Dr. Rick Rieser
1753 S Hill Unit #4
Los Angeles, CA 90015
Delta9evaluation@gmail.com


       Re:     Court Subpoena

       Please be advised that the accompanying court subpoena has been issued in connection with a
potential court hearing in United States v. Ruiz, 11 Cr. 676 (RJS), in the United States District Court for
the Southern District of New York.

       Thank you for your cooperation in this matter.

                                                     Very truly yours,

                                                     AUDREY STRAUSS
                                                     United States Attorney for the
                                                     Southern District of New York

                                              By:
                                                     Sarah L. Kushner
                                                     Assistant United States Attorney
                                                     (212) 637-2676
Court Subpoena



                                 SOUTHERN DISTRICT OF NEW YORK

TO:      Dr. Rick Rieser
         1753 s Hill Unit #4
         Los Angeles, CA 90015
         Delta9evaluation@gmail.com

GREETINGS:
WE COMMAND YOU that all and singular business and excuses being laid aside, you appear and attend before
the United States District Court for the Southern District of New York, 500 Pearl Street, in the Borough of
Manhattan, City of New York, New York, in the Southern District of New York, at the following date and time:

Appearance Date: June 2, 2021                         Appearance Time: 11:00 a.m.

to testify and give evidence in the following matter:
                                       United States v. Ruiz, 11 Cr. 676 (RJS)

and not to depart the Court without leave thereof, or of the United States Attorney, and that you bring with you and
produce at the above time and place the following:
                                            SEE ATTACHED RIDER.
Personal appearance is not required if the requested materials are (1) produced on or before the
appearance date listed above to AUSA Sarah Kushner, 1 Saint Andrew’s Plaza, New York, NY, 212-637-
2676, sarah.kushner@usdoj.gov; and (2) accompanied by an executed copy of the attached Declaration of
Custodian Records.
Failure to attend and produce any items hereby demanded will constitute contempt of court and will subject you
to civil sanctions and criminal penalties, in addition to other penalties of the Law.
DATED:       New York, New York
             May 24, 2021


AUDREY STRAUSS
United States Attorney for the
Southern District of New York


Sarah L. Kushner
Assistant United States Attorney
One St. Andrew’s Plaza
New York, New York 10007
(212) 637-2676
SO ORDERED _____________________________________                                      rev. 02.01.12
          THE HONORABLE RICHARD J. SULLIVAN
                                             RIDER
                         (Subpoena to Dr. Rick Rieser, dated May 24, 2021)

Please provide all records concerning the following patient, including but not limited to all records
regarding any prescriptions, treatments, and recommendations for the patient involving marijuana:

       Edwin Ruiz (DOB: 09/04/1978)

This subpoena shall be construed broadly and shall include any and all communications involving or
otherwise pertaining to Edwin Ruiz.

          PLEASE PROVIDE RECORDS IN ELECTRONIC FORMAT IF POSSIBLE

Please send the results to AUSA Sarah Kushner, 1 Saint Andrew’s Plaza, New York, NY 10007, Phone:
212-637-2676, sarah.kushner@usdoj.gov. As noted above, personal appearance is not required if the
requested records are produced on or before the appearance date.
                                            Declaration of Custodian of Records

        Pursuant to 28 U.S.C. ' 1746, I, the undersigned, hereby declare:

        My name is ________________________________________.
                     (name of declarant)

       I am a United States citizen and I am over eighteen years of age. I am the custodian of records of
the business named below, or I am otherwise qualified as a result of my position with the business
named below to make this declaration.

       I am in receipt of a Trial Subpoena, dated May 24, 2021, signed by Assistant United States
Attorney Sarah L. Kushner, and so-ordered by the Honorable Richard J. Sullivan, requesting specified
records of the business named below. Pursuant to Rules 902(11) and 803(6) of the Federal Rules of
Evidence, I hereby certify that the records provided herewith and in response to the Subpoena:

        (1) were made at or near the time of the occurrence of the matters set forth in the records, by, or
        from information transmitted by, a person with knowledge of those matters;

        (2) were kept in the course of regularly conducted business activity; and

        (3) were made by the regularly conducted business activity as a regular practice.

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed on ___________________.
                                   (date)


                                                      _____________________________________________________________
                                                      (signature of declarant)

                                                      _____________________________________________________________
                                                      (name and title of declarant)

                                                      _____________________________________________________________
                                                      (name of business)

                                                      _____________________________________________________________
                                                      (business address)

                                                      _____________________________________________________________


                                                      _____________________________________________________________




Definitions of terms used above:

As defined in Fed. R. Evid. 803(6), “record” includes a memorandum, report, record, or data compilation, in any
form, of acts, events, conditions, opinions, or diagnoses. The term, “business” as used in Fed. R. Evid. 803(6) and
the above declaration includes business, institution, association, profession, occupation, and calling of every kind,
whether or not conducted for profit.
